DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,298,793.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-20 of U.S. 11,298,793.  





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mok (US 2007/0107235).
Regarding claim 1, Mok discloses a cut-off tool comprising: a housing 11 including a motor housing portion (see Fig. 2 and para [0012] which teaches motor within housing 11) and a handle portion (16 extends to battery 19) coupled thereto; an arbor rotatably supported by the housing (see Fig. 1, protruding through disk 14); a working element 14 attachable to movement therewith; a motor positioned within the motor housing portion (see para [0012]) and configured to drive the arbor; a first lighting element 70 positioned proximate an end of the handle portion; and a second lighting element 50 positioned on the motor housing portion (lighting element 50 is positioned on the motor housing portion of housing 11 indirectly through guard 30 which is mounted to housing 11; see Figs.1-3 and para [0013] which teaches guard 30 is mounted to housing 11), wherein the first lighting element 70 is configured to illuminate a workpiece behind the working element 14, and wherein the second lighting element 50 is configured to illuminate the workpiece in front of the working element 14 (see at least Figures 1-5 and paragraphs [0012]-[0028]).
Regarding claim 4, the working element 14 in Wok is a cutting disk that is rotatably supported on the arbor (see at least Figures 1-3 and para [0012]).  
Regarding claim 5, the motor housing portion 11 in Mok includes an outer surface extending between a first end and a second end of the motor housing portion, wherein the working element 14 is rotatably supported on the arbor adjacent the second end, and wherein the second lighting element 50 is positioned on the outer surface proximate the second end (again, mounted on the outer surface proximate the second end indirectly through guard 30, see Figs.1-3 and para [0013] which teaches guard 30 is mounted to housing 11).
Regarding claim 9, the handle in Mok extends along a longitudinal axis, and wherein each of the first lighting element and the second lighting element is oriented at an oblique angle relative to the longitudinal axis such that each of the first lighting element 70 and the second lighting element 50 is configured to project light away from the housing and toward a workpiece being cut (see at least Figures 1-3).
Regarding claim 10, the first lighting element 70 in Mok is positioned to illuminate a workpiece to one side of the working element, and wherein the second lighting element 50 is positioned to illuminate a workpiece on an opposite side of the working element (see at least Figures 1-3).  


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875